This case in all respects is like T. L. Randell v. P. M. Robinson,146 S.W. 717, appealed from the same county, this day decided by us. Appellee Martha Ann Cotton, wife of the appellee Pat Cotton, claiming as an heir of L. B. and Mary Robinson, deceased, to own 50 acres of the Abner Neathery survey, referred to in the opinion disposing of that appeal, sued appellant in trespass to try title, who answered by a plea of not guilty, and set up title in himself under the statute of limitations of ten years. The court found against appellant on his plea of limitations, and, on identically the same testimony as that relied on by the appellee in the case above referred to, rendered a judgment in favor of the appellees, Cotton and his wife. In this case, as in that one, the only evidence offered to show that L. B. and Mary Robinson were dead, and that Mrs. Cotton was one of their heirs, was the recital in the judgment partitioning the estate of said L. B. and Mary Robinson, and the fact that in the partition made the 50 acres in controversy here was set apart to Mrs. Cotton, who before her marriage was Martha Ann Robinson.
For the reasons stated in the opinion disposing of the case above mentioned, the judgment in this one is reversed, and the cause is remanded for a new trial.